United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3464
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Patrick Tyrell Bailey

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                            Submitted: March 25, 2015
                              Filed: March 30, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     Patrick Bailey appeals the 24-month prison sentence that the District Court1
imposed after revoking his supervised release for the second time. For reversal, he

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
argues that the sentence is unreasonable because the court failed to consider the
length of the sentence imposed after the first revocation of his supervised release and
because the sentence is above the advisory range calculated under the Sentencing
Guidelines. He also asserts that the above-Guidelines-range sentence violated his due
process rights because it was within the advisory range that would have resulted if he
had committed a Grade A violation, but the District Court found insufficient evidence
to support a Grade A violation and found only multiple Grade C violations.

       We conclude that the sentence is neither procedurally nor substantively
unreasonable. See United States v. Miller, 557 F.3d 910, 915–16 (8th Cir. 2009)
(standard of review). The District Court calculated the correct advisory Guidelines
range and imposed the maximum prison sentence allowed based on its consideration
of relevant sentencing factors. See 18 U.S.C. § 3583(e)(3) (statutory maximum). The
court did not err in weighing these factors and sufficiently explained its sentencing
decision, including a comment on Bailey’s repeated violations of his release
conditions. See United States v. Eagle Thunder, 553 F.3d 605, 609 (8th Cir. 2009)
(holding that a revocation sentence above the advisory range was not substantively
unreasonable when the defendant repeatedly violated his supervised-release
conditions); United States v. Larison, 432 F.3d 921, 924 (8th Cir. 2006) (affirming
a statutory-maximum revocation sentence and noting that the court gave “excellent
supporting reasons”).

      Accordingly, we affirm the judgment of the District Court. We also grant
counsel’s motion for leave to withdraw, subject to counsel informing appellant about
procedures for seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                         -2-